Citation Nr: 0827862	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for 
diverticulitis/diverticulosis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to February 1972.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from a February 
2005 rating decision by the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2007, 
a hearing was held before a Decision Review Officer (DRO).  A 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

The veteran's diverticulitis/diverticulosis was first 
manifested many years after his discharge from service; the 
preponderance of the evidence is against a finding that it is 
related to his military service. 


CONCLUSION OF LAW

Service connection for diverticulitis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By a letter in March 2004, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  Although complete 
VCAA notice was not provided prior to the initial 
adjudication in this matter, the veteran has had ample 
opportunity to supplement the record following notice.  The 
claim was reajudicated after all essential notice was given.  
See November 2007 supplemental statement of the case.  He is 
not prejudiced by any notice deficiency, including in timing.  
While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision does not 
grant service connection; neither the rating of a disability 
nor the effective date of an award of service connection is a 
matter for consideration herein.  A March 2006 letter 
ultimately provided such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  VA arranged for an examination in 
October 2007.  He has not identified any pertinent evidence 
that is outstanding.  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran's STRs note that he was seen in November 1970 
with complaints of cramping and increased temperature.  He 
denied nausea, vomiting and diarrhea.  The assessment was 
viral gastroenteritis.  An August 1972 service separation 
examination report is silent for complaints or findings 
related to diverticulitis. 

Postservice treatment records from March 1974 to August 2005 
show a 1997 diagnosis of diverticulosis and subsequent 
evaluations for such disability.

December 2006 VA sigmoidoscopy was interpreted as showing 
diverticulosis.

Statements from the veteran, and his and his wife's testimony 
at the May 2007 DRO hearing, allege his diverticulitis is 
related to his military service.  In essence, it is argued 
that when the veteran served in a combat zone he repressed 
urges to have bowel movements and became severely 
constipated.  He stated:

"According to the National Digestive Diseases 
Information Clearinghouse, constipation makes the 
muscles strain to move stool that is too hard.  It is 
the main cause of increased pressure in the colon.  This 
excess pressure causes weak spots in the colon to bulge 
out and become diverticula.  According to the Mayo 
Clinic, diverticula often occur as a result of straining 
during bowel movements."

In a June 2007 letter, Dr. D. G. W. stated:

"[The veteran] was diagnosed with diverticulosis April 
1, 1997.  Through compliance with diet [he] is currently 
stable.  It is as likely as not that [his] condition of 
diverticulosis manifest itself today because of his 
improper voiding habits which began during his military 
service in Viet Nam."

On October 2007 VA examination, the veteran related the onset 
of his diverticulitis to conditions of his active service 
which caused him to become constipated.   Physical 
examination revealed that he was overweight (303 pounds), but 
was well-nourished, well-developed, and in no apparent 
distress.  Examination of the abdomen revealed no tenderness 
or masses.  The examiner noted that there was no 
documentation of chronic constipation in his STRs.  The 
examiner opined:

"Diverticular disease is a disease which increases with 
age; in some studies, the incidence is 30 percent by age 
60 with a prevalence between 5-45 percent in patients on 
"western" diets as the etiology of diverticular 
disease is likely related to fiber intake, obesity, and 
lack of vigorous physical exercise.  [The veteran's] 
diverticulosis is not a result of his active service."

In July 2008 written arguments, the veteran's representative 
alleged: 

"The VA examiner's medical opinion does not provide 
rationale except that "diverticular disease is a 
disease which increases with age" but otherwise we do 
not know if this disability was originally incurred in 
or aggravated by service as argued by the veteran."

The medical evidence of record shows that diverticulitis has 
been diagnosed.  However, the first diagnosis of such 
disability is more than 25 years after service.  
Consequently, service connection for 
diverticulitis/diverticulosis on the basis that it became 
manifest in service, and persisted, is not warranted.  

The veteran may still establish service connection for 
diverticulitis if competent (medical) evidence relates such 
disability to his service.  See 38 C.F.R. § 3.303.

There is conflicting medical evidence in the matter of a 
nexus between the veteran's diverticulitis and his service, 
and the Board must weigh the probative value of the various 
evidence.  The probative value of medical opinion evidence is 
based on the medical expert's review of pertinent historical 
data, personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not, and to what extent, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

The June 2007 opinion from Dr. D.G.W. tends to support the 
veteran's claim as it relates his diverticulosis to 
"improper voiding habits" in service.   Significantly, Dr. 
D.G.W. did not review the veteran's claims file and did not 
cite to any evidence of "improper voiding which began during 
[the veteran's] military service".  In essence, the opinion 
from Dr. D.G.W. is a bare conclusory statement with no 
explanation of rationale, no citation to supporting clinical 
data, and no discussion of other possible etiological factors 
for diverticulitis/diverticulosis.  Accordingly, it has very 
little probative value.   

The Board finds substantially more probative, and persuasive 
in the matter of the etiology of the veteran's 
diverticulitis/diverticulosis, the opinion offered by the 
October 2007 VA examiner.  She reviewed the veteran's claims 
file, noted that there were no service documents (medical 
records) suggesting the onset of chronic constipation (which 
would lead to diverticular disease) therein, identified the 
known likely causes of diverticular disease (including age, 
diet, obesity and lack of vigorous physical exercise - all 
present in the veteran), and opined that the veteran's 
diverticulosis was unrelated to his service.   

Notably, a lengthy time interval between service and the 
earliest medical documentation of the disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

The veteran's and his wife's own expressed beliefs that his 
diverticulitis is related to constipation he developed in 
service is not competent evidence, as they are laypersons, 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Having weighed all the evidence of record, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's diverticulitis/diverticulosis is related 
to his service.  Accordingly, this claim must be denied.


ORDER

Service connection for diverticulitis/diverticulosis is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


